Citation Nr: 1212938	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  09-03 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for lumbar spine degenerative joint disease (DJD) for the period prior to February 1, 2011.

2.  Entitlement to a rating higher than 20 percent for lumbar spine DJD for the period beginning on February 1, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to October 2000.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2007 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Denver, Colorado, that awarded an increased rating from 10 to 20 percent, effective in February 2007.  The Veteran perfected a timely appeal of that determination.

The Veteran appeared at a video-conference in November 2011 before the undersigned Veterans Law Judge with the Veteran sitting at the local RO and the undersigned at the Board's Central Office in Washington, DC.  A transcript of the hearing testimony is associated with the claims file and has been reviewed.  The Veteran submitted additional evidence for which she waived initial RO review and consideration.  In light of the waiver, the Board may properly consider the evidence in this decision without the necessity for a remand.  See 38 C.F.R. § 20.1304 (2011).

The issue of entitlement to a rating higher than 20 percent for lumbar spine DJD for the period beginning on February 1, 2011, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

For the period prior to February 1, 2011, the lumbar spine DJD manifests with chronic pain, spasms, and range of motion (ROM) on forward flexion better than 0 to 30 degrees.  Associated neurological symptomatology has not manifested during the current rating period.


CONCLUSION OF LAW

For the period prior to February 1, 2011, the requirements for a rating higher than 20 percent for lumbar spine DJD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237-5242 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the decision appealed, VA notified the Veteran in February 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and notice of how disability ratings and effective dates are assigned.  The Board finds the February 2007 letter was fully time- and content-compliant.  See 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  Neither the Veteran nor her representative has asserted a failure to assist by VA.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath, 1 Vet. App. at 594.  Where an increase in the level of a service-connected disability is at issue, however, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Analysis

Historically, the Veteran sustained a low back injury during her active service.  A December 2000 rating decision granted service connection for lumbosacral strain and assigned a 10 percent rating, effective in November 2000.  VA received the Veteran's current claim for an increased rating in February 2007.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. § 4.45.

The December 2000 rating decision assigned the Veteran's rating under DC 5295 of the spine rating criteria in effect prior to September 23, 2003.  The criteria were modified on September 23, 2003.  See 68 Fed. Reg. 51,454 (August 27, 2003).  The July 2007 rating decision reflects the DC was changed to conform with the current spine rating criteria.  

Under the current criteria, the General Rating Formula for Diseases and Injuries of the Spine is used to evaluate lumbosacral strain and DJD under DCs 5237 and 5242 respectively.  Those criteria provide that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent rating applies if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, if the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if the disability is manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.

ROM of the thoracolumbar spine on forward flexion of 0 to 30 degrees or less warrants a 40 degree rating.  Id.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Id.

The March 2007 examination report reflects the Veteran reported daily back pain and spasms that radiated to the buttocks bilaterally and, at times, into the left mid-thigh.  On a scale of 1 to 10, the Veteran assessed her continuous pain as 10/10.  She reported further that she used a back brace, had undergone physical therapy, and used muscle relaxants and ibuprofen as needed, without much relief.  The Veteran reported she could stand for 20 minutes and walk for about 10 minutes before pain and tightening of the low back are triggered.  Physical examination of the Veteran's lumbosacral spine revealed mild tenderness but no spasms in the lower paraspinal muscles.  Active ROM on forward flexion was to 50 degrees with pain.  Straight leg raising, sitting and supine, was negative bilaterally; and knee and ankle jerks were 1+ bilaterally.  Sensory examination revealed sensation as intact, and no focal weakness was noted.  The examiner noted that x-rays were read as having revealed mild to moderate facet arthritis and mild loss of L5 vertebral height.  The examiner diagnosed lumbosacral strain with limited motion.

The objective findings on clinical examination show the Veteran's lumbosacral strain more nearly approximated a 20 percent rating.  38 C.F.R. § 4.7.  The evidence of record shows a higher rating was not met or approximated, as the Veteran's motion on forward flexion was better than 30 degrees.  The Board notes the examiner's finding that repetitive use testing revealed the Veteran's functional loss due to pain would result in an additional loss of 15 degrees on forward flexion.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59; see also Deluca, 8 Vet. App. 202.  An additional loss of 15 degrees would still be 0 to 35 degrees, which is rated at 20 percent.  Further, the examiner opined the additional flexion lost would be without fatigue, impaired endurance, or weakness.  The fact the Veteran's thoracolumbar spine manifested ROM, albeit limited, by definition, is evidence that no ankylosis was present.  See 38 C.F.R. § 4.71a, Spine Criteria, Note (5).  In as much as the neurological examination did not reveal any deficits, the Board finds no factual basis for a separate rating for neurological symptomatology.  The Veteran's VA outpatient records note she is employed full time.

In light of the above, the Board finds the preponderance of the evidence shows the Veteran more nearly approximated a 20 percent rating as of the March 2007 examination.  38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.7, 4.10, 4.71a, DC 5237-5242.

In her February 2008 notice of disagreement, the Veteran asserted that her back disability should be rated higher than 20 percent because a March 2007 x-ray showed a small surgical clip immediately anteriorly to the inferior endplate of the L5 vertebral body.  The Veteran's service-connected disabilities include the post-operative residuals of a partial colostomy and hysterectomy, for which she is separately rated.  An April 2007 outpatient entry notes the examiner told the Veteran the clip was not on her spine, and that it was likely a remnant of her past abdominal surgeries.  It is not shown to effect lumbar spine function, and it does not support a higher rating.  

At the hearing the Veteran testified she did not recall the examiner using any type tool to measure her forward bending, and the examination took less time than she spent waiting for an x-ray.  The Board finds the examination was in fact adequate for rating purposes.  The Board notes that the quality of an examination by a trained medical professional is not determined by the length of the examination.  There is no evidence the examiner, who is a physician, is not qualified to estimate lumbar spine ROM by observation rather than by use of an instrument.  The Veteran did not testify that her thoracolumbar spine ROM was other than as noted in the examination report, and subsequent ROM studies reflected even better remaining function than that shown on the examination.

As noted in the Introduction, the Veteran submitted additional outpatient records for the Board's consideration.  Those records, to include her records of physical therapy, show her back disability has manifested with continuous pain and muscle spasms.  The outpatient records show the Veteran's thoracolumbar spine ROM was not less than 0 to 30 degrees at any time during the current rating period, nor was there associated neurological symptomatology that would merit a separate rating.

A July 2008 physical therapy entry notes the Veteran reported she had recently experienced spasms that literally immobilized her.  She denied any new symptoms such as bowel or bladder involvement or leg weakness.  The Veteran reported further that she was provided a home exercise program after a prior regimen of physical therapy and a transcutaneous electrical nerve stimulation unit after another.  Physical examination revealed spinal ROM as essentially within normal limits while standing, but with pain on full flexion.  The Veteran had to crawl up her thighs to return to the standing position.  The therapist noted the Veteran's back was flat in flexion.  Straight leg raising was negative bilaterally.  The Veteran was not acutely tender to palpation, and there were no appreciable spasms.  The Veteran related many of her spasms occurred at work, and the therapist instructed her on desk set up and other work ergonomics.  In August 2008 the Veteran's motor strength of the lower extremities was 5/5 bilaterally, and sensation was intact.  An October 2008 physical therapy entry notes straight leg raising was positive for back pain but it was without thigh radiation.  Neurological examination was normal.  The physical therapy records note LOM but not specific values.

In September 2009, straight leg raising was negative and reflexes were normal.  The physical therapy records reflect the Veteran did receive some injections for relief of her pain, but a regular regimen of injections was not recommended at that time.  The Veteran reported significant temporary relief, to include from her home exercise program.  In August 2010 the Veteran reported that her bad back pain and spasms had started again.  The additional modalities applied included traction.  A November 2011 entry notes the Veteran reported her main complaint was increased pain and spasms while at work, and that she had experienced radiation of pain into her thigh.  The Veteran reported further that she had undergone spinal injections, and they provided temporary relief.  The day of the entry the Veteran assessed her pain as 8/10.  She related she would like to walk more and tolerate sitting at work more, and her back brace helped.  The therapist noted that examination revealed normal lordosis, ROM on flexion was moderately decreased, and strength was 5/5 in both lower extremity myotomes.  Reflexes and sensation were normal.  A December 2010 entry notes the Veteran assessed her pain as 3/10, and she was doing better, though she still had spasms.  The Veteran reported further that the ergometric cushion provided her had really helped at work.  The therapist noted the Veteran did better with her exercise, and her ROM was good.

In January 2011 the therapist noted the Veteran reported intermittent pain, but she also reported her home exercise program had helped.  Thus, up through January 2011, the Veteran's outpatient records show her symptoms were essentially as found at the March 2007 examination.  She had low back pain and spasms, but without reported numbness or tingling of the lower extremities.  As noted earlier, the extensive physical therapy records do not document motion on flexion of 30 degrees or less.  Thus, the evidence of record shows the assigned 20 percent rating compensates the Veteran for her functional loss due to pain and spasms for the period prior to February 1, 2011.  38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.7, 4.71a, DC 5237-5242.

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings are permissible.  See Hart, 21 Vet. App. 505.   The evidence, however, reflects the Veteran's symptoms have remained constant throughout the course of the current rating period on appeal and, as such, staged ratings are not warranted.

The outpatient records note, and the Veteran testified at the hearing, that she works full time at a sedentary job for a Federal agency.  The Board notes that a form the Veteran completed as part of the March 2007 examination reflects she reported she had missed 24 to 36 days from work due to illness.  Neither the form nor the Veteran specified if all of the missed time was due to her low back disability.  This evidence raises the issue of the appropriateness of extraschedular consideration.  See Barringer v. Peake, 22 Vet. App. 242 (2008) (Board must discuss whether referral for extraschedular consideration is indicated where raised by the evidence of record).

The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The February 2010 supplemental statement of the case (SSOC) reflects the decision review officer (DRO) considered a referral for extraschedular consideration but determined the Veteran's disability picture is not exceptional.

The Board finds the severity of the Veteran's lumbosacral strain with DJD disability is fully contemplated by the rating criteria.  Hence, there is nothing exceptional about the Veteran's service-connected disability.  The exhibited symptoms and degree of disability exhibited is contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration and affirms the DRO's determination.  38 C.F.R. § 3.321(b)(1); see also Thun v. Peake, 22 Vet. App. 111 (2008) and Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to a rating higher than 20 percent for lumbar spine DJD for the period prior to February 1, 2011, is denied.


REMAND

The additional treatment records the Veteran submitted at the hearing suggest the Veteran's low back symptoms increased in severity after January 2011.  Outpatient treatment reports note increased low back pain that radiated into both lower extremities.  As a result, an examination is indicated to determine the current severity of the Veteran's lumbar spine symptoms.

Accordingly, the case is REMANDED for the following action:

1.  The Agency of Original Jurisdiction (AOJ) will ensure that the Veteran's VA treatment records generated since 2011 are included in the claims file.

2.  After the above is complete, the AOJ will arrange an orthopedic/neurologic examination of the Veteran to determine the current severity of the Veteran's lumbar spine disability.  All indicated diagnostic tests should be conducted.  The claims file must be made available to the examiner for review as part of the examination.

The examination of the spine should include range of motion studies.  With regard to range of motion testing, the examiner should report at what point (in degrees) that pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  The examiner should specifically state if ankylosis and muscle spasm are present.  The examiner should report any specific information as to the frequency and duration of incapacitating episodes in the past 12 months, and a description of all neurologic manifestations, to include, but not limited to, radiating pain into an extremity, and bowel or bladder impairment.  

The examiner should comment on the impact the spinal disability has on her ability to work.  The examiner should attempt to distinguish the impairment related to his service-connected disability and other nonservice-connected disabilities.  The examiner should provide supporting rationale for this opinion.

3.  Thereafter, re-adjudicate the claim on appeal.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the Veteran and her representative should be provided with an SSOC and given the opportunity to respond thereto.  The case should then be returned to the Board, if in order.


No action is required of the Veteran until she is notified by the RO; however, she is advised that failure to report for any scheduled examination may result in the denial of her claim.  38 C.F.R. § 3.655(b) (2011).  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


